DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheet was received on January 6th, 2022. This drawing is acceptable.
Response to Amendment
The Amendment filed January 6th, 2022 has been entered. Claims 1-18 are pending. Claims 1, 5 and 11 have been amended and claims 16-18 have been added by the Applicant. Applicant’s amendments have overcome the drawings and claims objections.
Allowable Subject Matter
Claims 1-18 are allowed.
Applicant's amendments and arguments filed January 6th, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed gas-insulated puffer-type switch device for operating inside a sealed gas tight enclosure of an electric power distribution switchgear comprising a first terminal electrically connected to the movable contact assembly by a first conductive line comprising a flexible conductor for accommodating the longitudinal movement of the movable contact assembly, the first terminal being further electrically connected to an earthing switch by a second conductive line; an electrically conductive first housing enclosing at least a portion of the movable contact assembly, the first housing further enclosing the switch actuator mechanism, the first conductive line, and at least a portion of the earthing 
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833